Name: 2007/794/EC: Commission Decision of 29 November 2007 setting a new deadline for the submission of dossiers for certain substances to be examined under the 10-year work programme referred to in Article 16(2) of Directive 98/8/EC (notified under document number C(2007) 5751) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  economic geography;  chemistry;  health;  environmental policy;  marketing
 Date Published: 2007-12-06

 6.12.2007 EN Official Journal of the European Union L 320/35 COMMISSION DECISION of 29 November 2007 setting a new deadline for the submission of dossiers for certain substances to be examined under the 10-year work programme referred to in Article 16(2) of Directive 98/8/EC (notified under document number C(2007) 5751) (Text with EEA relevance) (2007/794/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2032/2003 of 4 November 2003 on the second phase of the 10-year work programme referred to in Article 16(2) of Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market and amending Regulation (EC) No 1896/2000 (1), and in particular Article 8(4) thereof, Whereas: (1) Regulation (EC) No 2032/2003 establishes a list of active substances to be assessed, with a view to their possible inclusion in Annex I, IA or IB to Directive 98/8/EC. (2) For a number of substances/product type combinations included on that list, either all participants have withdrawn or no dossier was received by the deadlines specified in Annexes V and VIII to Regulation (EC) No 2032/2003 by the rapporteur Member State designated for the evaluation. (3) Consequently, pursuant to Article 8(3) and (4) and Article 9(5) of Regulation (EC) No 2032/2003, the Commission informed the Member States thereof. That information was also made public by electronic means on 14 June 2006. (4) Within three months of the electronic publication of that information, companies indicated an interest in taking over the role of participant for some of the substances and product types concerned in accordance with Article 8(4) of Regulation No 2032/2003. (5) A new deadline should therefore be established for the submission of dossiers for these substances and product types. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Biocidal Products, HAS ADOPTED THIS DECISION: Article 1 For the substances and the product types set out in the Annex, the new deadline for the submission of dossiers shall be 30 April 2008. Article 2 This Decision is addressed to the Member States. Done at Brussels, 29 November 2007. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 307, 24.11.2003, p. 1. Regulation as last amended by Regulation (EC) No 1849/2006 (OJ L 355, 15.12.2006, p. 63). ANNEX SUBSTANCES AND PRODUCTTYPES FOR WHICH THE NEW DEADLINE FOR THE SUBMISSION OF DOSSIERS IS 30 APRIL 2008 Name EC No CAS No Producttype Linalool 201-134-4 78-70-6 19 Geraniol 203-377-1 106-24-1 18 Geraniol 203-377-1 106-24-1 19 Propoxur 204-043-8 114-26-1 18 Fenitrothion 204-524-2 122-14-5 18 Carbon dioxide 204-696-9 124-38-9 19 Methyl anthranilate 205-132-4 134-20-3 19 Diazinon 206-373-8 333-41-5 18 Oct-1-ene-3-ol 222-226-0 3391-86-4 19 Pyrethrins and Pyrethroids 232-319-8 8003-34-7 19 S-[(6-chloro-2-oxooxazolo[4,5-b]pyridin-3(2H)-yl)methyl] O,O-dimethyl thiophosphate/Azamethiphos 252-626-0 35575-96-3 18 5,5-dimethyl-perhydro-pyrimidin-2-one.alpha.-(4-trifluoromethylstyryl)-.alpha.-(4-trifluoromethyl)cinnamylidenehydrazone/Hydramethylnon 405-090-9 67485-29-4 18